UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

x
UNITED STATES OF AMERICA
ORDER
= Vv. -
EDWARD RODRIGUEZ, : 19 Cr. 817 (LAK)
Defendant.
x

WHEREAS, with the defendant’s consent, his guilty plea allocution was taken before a
United States Magistrate Judge on March 12, 2020:

WHEREAS, a transcript of the allocution was made and thereafter was transmitted to the
District Court; and

WHEREAS, upon review of that transcript, this Court has determined that the defendant
entered the guilty plea knowingly and voluntarily and that there was a factual basis for the guilty
plea;

IT IS HEREBY ORDERED that the defendant's guilty plea is accepted.

    

, New York

Why

j
HONORABLE LEwhs A YRAPLAN
UNITED STATES DISTRICT JUDGE

 
